     Case 3:20-cv-00252-MMA-DEB Document 15 Filed 06/25/20 PageID.152 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    IN RE TRANSFER OF CASES FROM                    TRANSFER ORDER
      MAGISTRATE JUDGE ALLISON H.
12
      GODDARD TO MAGISTRATE JUDGE
13    DANIEL E. BUTCHER
14
15
16
17         IT IS HEREBY ORDERED that the following listed cases are transferred from the
18   calendar of the Honorable Allison H. Goddard to the calendar of the Honorable Daniel E.
19   Butcher for all further proceedings. All conferences or hearing dates previously set before
20   Judge Goddard will remain on calendar as scheduled but will be set before Judge Butcher.
21   All dates set before any district judge in the transferred cases will remain unchanged.
22
23   Case No.                  Case Title
24   3:18-cv-0924-BTM          Harris et al. v. County of San Diego et al.
25   3:19-cv-1979-W            Mullen Technologies, Inc. v. Qiantu Motor (Suzhou) Ltd. et al.
26   3:19-cv-2258-WQH          Pegueros v. Pollard et al.
27   3:20-cv-0176-LAB          Langill et al. v. Allstate Insurance Company of California et al.
28   3:20-cv-0211-MMA          Safeco Insurance Company of America v. Nelson et al.

                                                  1
     Case 3:20-cv-00252-MMA-DEB Document 15 Filed 06/25/20 PageID.153 Page 2 of 2



1    3:20-cv-0252-MMA       Howe v. Target Corporation et al.
2    3:20-cv-0591-GPC       Foyer et al. v. Wells Fargo, N.A. et al.
3    3:20-cv-0831-GPC       Joseph v. American General Life Insurance Company
4
5          IT IS SO ORDERED.
6
7    Dated: June 25, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
